UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7161


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUNDRIELLE LEFRANK BLAKENEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:02-cr-00140-GCM-1)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reita Pauline Pendry, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dundrielle    Lefrank      Blakeney      appeals    the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a reduced sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.         United    States   v.    Blakeney,      No.

3:02-cr-00140-GCM-1 (W.D.N.C. June 9, 2009).                  We dispense with

oral    argument   because      the    facts    and   legal    contentions     are

adequately     presented   in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2